



Exhibit 10.23


Glenn Murphy's Compensation as Executive Chairman


On February 14, 2018, in connection with Mr. Murphy’s appointment as Executive
Chairman, the Compensation Committee of lululemon’s board of directors approved
an annual salary for Mr. Murphy in the amount of $500,000 per year, pro-rated
for the time Mr. Murphy serves as Executive Chairman. This salary will be in
lieu of any cash retainer and committee fees to which Mr. Murphy might otherwise
be entitled in his role as a member of the board of directors or any committee
thereof. Mr. Murphy also received a grant in stock options with a value of
$500,000, which will vest over a three year period. While serving as Executive
Chairman, Mr. Murphy will not be entitled to receive the annual equity awards to
which non-employee directors are entitled under lululemon’s outside director
compensation plan (currently an annual grant of restricted stock with a fair
value at the time of grant of $125,000).







